Per Curiam.
Respondent was admitted to practice by this Court in 1989 and resides in Toms River, New Jersey.
The Supreme Court of New Jersey disbarred respondent by order dated September 27, 2006 for having misappropriated clients’ funds. Respondent submitted an affidavit consenting to this disbarment and admitting the truth of the allegations against him. Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has not appeared on this motion.
*957We grant petitioner’s motion and conclude that respondent should be reciprocally disbarred (see e.g. Matter of Recchione, 16 AD3d 902 [2005]).
Crew III, J.E, Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).